Peck, J.
delivered the opinion of the court.
Does the declaration state such matters of substance as will enable the plaintiff to maintain this action? To ascertain this, we must examine what are the grounds on which he predicates his right. It is not on the bill of exchange, but upon the fact that Bachus drew it without authority, there being no funds in the hands of Richmond at the time, and that it was drawn and paid by Richmond for the accommodation of Bachus. Then follows the cause of action well stated: In consideration whereof, he undertook and promised to pay, &c.
It may be true, that a count for money paid, laid out and expended, at the request and for the use of said Bachus, might probably have let in the proof, without *111the recital of the bill of exchange m the declaration, and the manner the money happened to have been advanced upon it. But certainly it does not lie with Bachus to object to this form of declaring; it gave him a better opportunity of knowing the grounds and nature of the demand; it obviated every thing like surprise upon him, by stating at large the transaction, and then concludes, certainly with substantial, if not with technical matter, to show the liability.
If there was want of form, then that should have been brought to the notice of the court by demurrer. The verdict cured a statement of a good cause of action, though that statement, as to form, be defectively made. The gist of the action being the advance of the money to save the credit of Bachus, and the payment at his request, it is well laid, and enables the plaintiff to have his judgment.
Judgment affirmed.